Opinion by
Judge Rogers,
Plaintiff, Jimmy Mayle, has filed a Complaint in Trespass against the Department of Transportation of the Commonwealth of Pennsylvania. In his complaint, plaintiff asserts that while traveling on Legislative Route 79, he struck an obstruction and was injured. It is the plaintiff’s contention that his accident was caused by the negligence of the Department in failing to take proper safety precautions incident to its resurfacing operation upon the said highway. The Commonwealth, by its Department of Transportation, has filed preliminary objections in the nature of a demurrer grounded upon the Commonwealth’s immunity to suit.
This exact issue was before this Court in Reinert v. Pennsylvania Department of Transportation, 26 Pa. Commonwealth Ct. 283, A.2d (1976), also *478decided this session. For the reasons advanced in Beinert, we are compelled to sustain the Commonwealth’s preliminary objections.
Order
And Now, this 4th day of October, 1976, the preliminary objections in the nature of a demurrer of the Commonwealth by its Department of Transportation, are hereby sustained and the plaintiff’s complaint is dismissed.